Exhibit 99.1 Company Contact: Charles R. Daniel, III Chief Financial Officer (314) 621‑0699 Final For Release Investor Contacts: ICR, Inc. Allison Malkin/Jane Thorn Leeson (203) 682-8225/(646) 277-1223 BAKERS FOOTWEAR GROUP REPORTS THIRD QUARTER FISCAL 2010 RESULTS Third Quarter Comparable Store Sales Increase 5.9% Fourth Quarter Comparable Store Sales through December 11, 2010 Increase 4.8% ST. LOUIS, Mo. December 13, 2010  Bakers Footwear Group, Inc. (OTC Bulletin Board: BKRS.OB) , a leading specialty retailer of moderately priced fashion footwear for young women, with 236 stores, today announced results for the thirteen and thirty nine-weeks ended October 30, 2010. For the third quarter, the thirteen weeks ended October 30, 2010: Net sales were $40.6 million, an increase of 3.9% from $39.0 million for the thirteen-week period ended October 31, 2009; Comparable store sales for the third quarter of fiscal 2010 increased 5.9% following a decrease of 5.1% in the prior-year period; Gross profit was $6.4 million, or 15.7% of net sales, compared to $6.8 million, or 17.3% of net sales, in the third quarter last year. This decrease reflects inventory growth and investments made to support new product offerings and initiatives expected to drive sales in the fourth quarter and beyond; Selling, general and administrative expenses were $13.4 million, or 33.0% of net sales, compared to $13.5 million, or 34.6% of net sales, in the prior-year period; Impairment expense was $1.4 million, reflecting non-cash charges associated with certain underperforming stores, compared to $2.8 million in the third quarter last year; Operating loss was $8.5 million, compared to an operating loss of $9.5 million in the third quarter last year; and Net loss was $8.9 million or ($1.03) per share, compared to a net loss of $10.2 million, or ($1.38) per share in the third quarter last year. Peter Edison, Chairman and Chief Executive Officer of Bakers Footwear Group commented, We are pleased to report improved third quarter performance that included increased comparable store sales, and a reduction in our quarterly loss for the period, as compared to the third quarter last year. Our performance was driven by continued strength in boots and dress shoes as well as a strong response to the launch of our exclusive brands, H by Halston  and Wild Pair . During the third quarter, we also 1 continued to control our operating expenses. Our quarter-end balance sheet reflected increased inventory to support new brand and category introductions as well as our planned fourth quarter business. Our fourth quarter is off to a great start and we remain confident that our strategic new product and category initiatives will lead to increases in sales and operating performance during the remainder of the holiday season and as we of period 4 Bakers Footwear Group, Inc . Balance Sheet Data October 30, 2010 October 31, 2009 (in thousands) Unaudited Unaudited Cash $ $ Accounts receivable Inventories Other current assets Current assets Property and equipment, net Other assets $ $ Accounts payable $ $ Revolving credit facility Subordinated secured term loan Subordinated convertible debentures ― Other current liabilities Current liabilities Other noncurrent liabilities Subordinated convertible debentures Subordinated debenture ― Shareholders deficit ) ) $ $ 5
